          Case 3:21-cv-00090-JM Document 4 Filed 05/10/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GARY LEON WEBSTER                                                               PLAINTIFF
ADC #114018

v.                             CASE NO. 3:21-cv-00090-JM

SOUTHLAND GAMING and RACING, et al.                                          DEFENDANTS

                                          ORDER

       Plaintiff Gary Leon Webster, currently in custody at Tucker Unit of the Arkansas

Division of Correction, filed a pro se complaint pursuant to 42 U.S.C. § 1983 (Doc. No.

2), along with an application to proceed in forma pauperis (“IFP motion”) (Doc. No. 1).

       Because Webster’s complaint must be dismissed, without prejudice, pursuant to the

three-strikes provision of the Prison Litigation Reform Act (“PLRA”), he is not entitled to

in forma pauperis status. Accordingly, his IFP Motion (Doc. No. 1) is denied.

       Under the three-strikes provision of the PLRA, a prisoner’s in forma pauperis action

must be dismissed, sua sponte or upon a motion of a party, if the prisoner has “on 3 or

more prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The Eighth

Circuit has upheld the constitutionality of the three-strikes provision. Higgins v. Carpenter,

258 F.3d 797, 801 (8th Cir. 2001).

       Records in the office of the Clerk of Court for the Eastern District of Arkansas reveal

that Webster has had three prior civil actions dismissed for failure to state a claim upon
          Case 3:21-cv-00090-JM Document 4 Filed 05/10/21 Page 2 of 3




which relief may be granted. See Webster v. Does, 3:19-CV-00059 DPM (E.D. Ark.);

Webster v. Pigg, 3:19-CV-00060 DPM (E.D. Ark.); Webster v. Day Inn Motels, Inc., et al.,

3:19-CV-00078 DPM (E.D. Ark.). Webster nonetheless may proceed in forma pauperis if

he establishes that he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).

       Webster sued Southland Gaming and Racing, along with unidentified Doe

Defendants. (Doc. No. 2). He claims he lost $318,000 in profits when he was arrested at

Southland Gaming and Racing for public intoxication; the arresting officers did not return

Webster’s pea coat, and the winning tickets were in his coat pocket. (Id. at 4). But Webster

has not complained about anything indicating that he is in imminent danger of serious

physical injury. The imminent danger exception “focuses on the risk that the conduct

complained of threatens continuing or future injury . . . .” Martin v. Shelton, 319 F.3d

1048, 1050 (8th Cir. 2003). Further, Webster’s pleadings do not otherwise indicate

imminent danger. As such, the imminent danger exception does not apply. Dilworth, 147

F.3d at 717.

       Webster’s Motion to Appoint Counsel (Doc. No. 3) is denied.

       IT IS THEREFORE ORDERED THAT:

       1. Webster’s complaint is DISMISSED WITHOUT PREJUDICE. Should he wish

to continue this case, Webster must submit the statutory filing and administrative fees of

$402 to the Clerk of the Court, noting the above case style number, within thirty (30) days

of the entry date of this order, along with a motion to reopen the case. Upon receipt of the

motion and full payment, this case will be reopened.

                                             2
          Case 3:21-cv-00090-JM Document 4 Filed 05/10/21 Page 3 of 3




      2. Webster’s IFP Motion (Doc. No. 1) is DENIED.

      3. Webster’s Motion to Appoint Counsel (Doc. No. 3) is DENIED.

      4. It is CERTIFIED that an in forma pauperis appeal from this order or any

judgment entered hereunder would not be taken in good faith.

      IT IS SO ORDERED this 10th day of May, 2021.




                                 UNITED STATES DISTRICT JUDGE




                                           3
